MEMORANDUM OPINION
Opinion by Justice LANG.
Relator contends the trial judge abused his discretion in denying relator’s plea in abatement and motion to stay proceedings and compel arbitration. The facts and issues are well known to the parties, so we need not recount them herein. Based on the record before us, we conclude relator has not shown the trial judge clearly abused his discretion. See Tex.R.App. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-44 (Tex.1992) (orig.proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.